       Case 1:20-cv-01601-JEJ Document 34 Filed 12/11/20 Page 1 of 46




              IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


CHAD PARKER,                                 :
REBECCA KENWICK-PARKER,                      :
MARK REDMAN, and                             :
DONNA REDMAN                                 :
                                             :    20-cv-1601
            Plaintiffs,                      :
                                             :    Hon. John E. Jones III
      v.                                     :
                                             :
TOM WOLF, in his official                    :
capacity as Governor for the State           :
of Pennsylvania,                             :
JOSH SHAPIRO, in his official capacity       :
as Attorney General of the State             :
of Pennsylvania, and                         :
DR. RACHEL LEVINE, in her official           :
capacity as Secretary of Health,             :
Pennsylvania Department of Health,           :
                                             :
            Defendants.                      :

                          MEMORANDUM AND ORDER

                               December 11, 2020

      Presently pending before the Court is a Motion for Preliminary Injunction,

(the “Motion”), filed by Plaintiffs Chad Parker, Rebecca Kenwick-Parker

(together, the “Parker Plaintiffs” or the “Parkers”), Mark Redman, and Donna

Redman (together, the “Redman Plaintiffs” or the “Redmans”) (collectively,

“Plaintiffs”). (Doc. 17). Defendants are Tom Wolf, Governor of Pennsylvania;

Josh Shapiro, Pennsylvania’s Attorney General; and Dr. Rachel Levine,
                                         1
          Case 1:20-cv-01601-JEJ Document 34 Filed 12/11/20 Page 2 of 46




Pennsylvania’s Secretary of Health (collectively, “Defendants”). The Motion has

been fully briefed. (Docs. 18, 23, 24). We also convened a hearing on the Motion

on November 24, 2020.1 Thus, the matter is ripe for our review. For the reasons

that follow, the Motion shall be denied.


    I.      FACTUAL BACKGROUND AND PROCEDURAL HISTORY

         This dispute arises amid the ongoing COVID-19 pandemic, a crisis which,

as of the date of this opinion, has infected 463,175 Pennsylvanians and killed

12,066.2


         On March 6, 2020, as the virus began infiltrating American communities in

earnest, Governor Wolf declared a state of emergency. (Doc. 18 at 9). The

Governor has subsequently extended the life of his emergency powers twice, most

recently on August 31. (Id.). Two executive initiatives that, at least in part,

emanate from this emergency declaration are challenged here: the Pennsylvania

Department of Health’s (“DOH”) deployment of “contact tracing” (the “Contact

Tracing Program”) and an order generally requiring all individuals to wear face


1
       The Court’s citations to the Rough Uncertified Transcript of the November 24 Hearing
are denoted “Tr.”
2
        Pennsylvania Coronavirus Map and Case Count, N.Y. TIMES,
https://www.nytimes.com/interactive/2020/us/pennsylvania-coronavirus-cases.html (last
accessed Dec. 11, 2020). Overall, nearly 300,000 Americans have perished. CENTERS FOR
DISEASE CONTROL AND PREVENTION, CDC COVID Data Tracker, https://covid.cdc.gov/covid-
data-tracker/#cases_casesper100klast7days (last accessed Dec. 11, 2020)
                                              2
         Case 1:20-cv-01601-JEJ Document 34 Filed 12/11/20 Page 3 of 46




coverings in public, subject to certain limitations and exceptions (the “Mask

Mandate). The motion sub judice asks us to enjoin Defendants’ enforcement of the

Contact Tracing Program and the Mask Mandate.

           A. The Contact Tracing Program

       “Contact tracing” is, according to the DOH, the “process of identifying,

notifying, and monitoring anyone who came in close contact with an individual

who tested positive for COVID-19 while they were infectious.” (Doc. 18 at 10–

11). The DOH identifies “patients who are classified as being a confirmed or

probable case of COVID-19.” (Id. at 11) (emphasis omitted). These patients are

referred to as “cases.” (Id.). DOH receives these positive or probable3 case

identifications from labs across the Commonwealth. (Tr. 33:16–18). “Within 24

hours of receiving the positive result, trained public heath staff conduct an

interview with the case to obtain a list of close contacts they had while infectious.”

(Doc. 18 at 11).4 During the interview, the public health staff “attempt to obtain as

much information as possible on the contacts (address, phone, email, etc.) and then



3
        Executive Deputy Secretary of Health Sarah Boateng explained at the November 24
Hearing that a “probable” COVID-19 test result is “from an antigen test or another symptom and
other clinical criteria such as you’ve been in close contact of a confirmed case. That definition
[is] used in Pennsylvania and across the nation, both confirmed and probable are both cases of
COVID-19.” (Tr. 51:4–9).
4
       DOH defines a “close contact” as one “either being within approximately 6 feet of a
COVID-19 case for a prolonged period of time, currently defined as at least 15 minutes . . . or
having direct contact with infectious secretions of a COVID-19 case (e.g., being coughed on).”
(Doc. 18-3 at 16).
                                                3
        Case 1:20-cv-01601-JEJ Document 34 Filed 12/11/20 Page 4 of 46




share the contact information with the designated contact tracers.” (Id.) (emphasis

omitted). The DOH, with permission of the individual, “enroll[s]” these close

contacts in what is called the “Sara Alert system,” which is a “symptom tracker

tool.” (Tr. 18:14–19:4). Sara Alert works in conjunction with “NEDSS,” the

Commonwealth’s “disease surveillance system,” which allows the contact tracers

to “track, monitor, isolate and test symptomatic contacts and is further enhanced by

the use of technology applications.” (Doc. 18 at 13). This “web-based

monitoring” enables contact tracers to “send daily emails, texts and/or phone calls

to cases and identifies close contacts throughout their isolation/quarantine

monitoring period.” (Id.).

      After the DOH obtains the list of “close contacts” the individual had while

he or she was likely infectious, a letter, signed by DOH Secretary Levine, is mailed

to each “close contact.” The letter “direct[s]” the recipient to “self-quarantine in

[their] home.” (Doc. 18-3 at 16). The letter instructs that “if your exposure to the

person with COVID-19 is ongoing, you must self-quarantine in your home for 14

days after the person with COVID-19 is released from isolation. If you do not live

in the same household as the person with COVID-19, you must remain in

quarantine in your home for 14 days from the date of last contact with the person

with COVID-19.” (Id.). Because a “negative test during the quarantine period will

only show your infection status at the time of the test,” and “[a] person can develop

                                           4
        Case 1:20-cv-01601-JEJ Document 34 Filed 12/11/20 Page 5 of 46




the virus and become infectious between 2 and 14 days after exposure,” the

recipient of the letter is directed to “quarantine for the entire 14 days even if you

have had a negative test during this time.” (Id.). The letter, however, permits

recipients who are health care workers and do not have symptoms to leave their

homes, provided they remain asymptomatic, wear a mask, and practice social

distancing. (Id. at 17).

      The letter further “direct[s]” the recipient while in quarantine to take his or

her temperature twice daily, monitor for other symptoms of COVID-19,

immediately report any symptoms requiring medical attention to the DOH, avoid

travel, “[m]aintain social distancing of at least 6 feet from family members,”

practice certain hygienic practices such as thorough hand-washing, and

“[c]ooperate with the monitoring and other contacts of the [DOH] or its

representatives.” (Id.).

      The letter concludes by directing the recipient to “immediately adhere to this

quarantine directive and all disease control measures included in it,” and that upon

failure to cooperate, “the Secretary of Health may petition a court to have you

confined to an appropriate place chosen by the [DOH] to make certain that you are

not able to infect the public, and to make certain that you receive proper care.” (Id.

at 18). Additionally, “[l]aw enforcement may be called upon, to the extent

necessary, to ensure [the recipient’s] compliance with this directive.” (Id.). The
                                           5
         Case 1:20-cv-01601-JEJ Document 34 Filed 12/11/20 Page 6 of 46




DOH has not petitioned a court to forcibly quarantine or isolate any individual

during the current pandemic. (Tr. 17:14–23).

       As part of the DOH’s efforts to bolster the Contact Tracing Program,

restaurants are “encouraged” to “utilize reservations for dining on premises to

maintain records of all appointments, including contact information for all

customers,” while salons and barbershops are required to conduct business by

appointment only. (Doc. 18 at 14). Schools throughout the Commonwealth are

also required to “[t]ake measures that allow for exposed individuals to be more

easily traced,” such as using assigned seating, taking attendance, tracking all

individuals who enter the classroom or school building (and keeping records of

where, why, and who they visited in the building), and using sign-in sheets for all

in-person staff meetings. (Id.). The Commonwealth has also launched a “contact

tracing app” called COVID Alert PA, which Pennsylvanians can voluntarily

download to their cell phones. (Tr. 19:21–20:11).5

       According to Plaintiffs, the DOH has received approval to spend millions of

dollars to operate this Contact Tracing Program, has hired (or plans to hire)

thousands of contact tracers, and has plans to set up a “hub and spoke” COVID-19

5
        Executive Deputy Secretary Boateng explained that the COVID Alert PA app runs on
similar technology to apps that Apple and Google have developed and installed on certain
smartphone devices, but she emphasized that the Commonwealth’s smartphone app is distinct
from Apple and Google’s COVID apps, and that the state app is entirely voluntary. (Tr. 19:5–
20:11).
                                              6
        Case 1:20-cv-01601-JEJ Document 34 Filed 12/11/20 Page 7 of 46




testing system that will enable widespread rapid testing throughout the

Commonwealth. (Doc. 18 at 13–14).

          B. The Mask Mandate

      On July 1, 2020, Secretary Levine issued an order requiring all

Pennsylvanians to wear a “face covering” when in public. (Id. at 15). This first

order coincided with the “opening up” of the Commonwealth following three

months of business closures and other stringent mitigation efforts promulgated at

the onset of the pandemic. (Tr. 4:19–5:5; 35:22–23). On November 17, 2020,

Secretary Levine issued an updated order, which is currently the operative Mask

Mandate challenged in this litigation. (Doc. 29-1).


      Secretary Levine issued the updated Mask Mandate because “[a]fter a brief

respite in the summer months, case counts and the number of hospitalizations have

been rising throughout the Commonwealth, surrounding states, and the world.”

(Id. at 2). In fact, Pennsylvania and the nation had been “seeing the highest

number of reported cases since the pandemic was declared in January.” (Id.).

Secretary Levine explained that “social distancing, mask wearing, isolation and

quarantine are the first line of defense against the disease’s spread” and that

“[e]xperience demonstrates that when used in public settings, face coverings

reduce the spread of COVID-19 in the Commonwealth.” (Id. at 3). Secretary

Levine also cited CDC guidance that “universal face coverings, even when not
                                          7
        Case 1:20-cv-01601-JEJ Document 34 Filed 12/11/20 Page 8 of 46




clinical-level masks, have been an effective mitigation strategy to prevent and

control the spread of disease.” (Id.).


      The Mask Mandate defines a “face covering” as the “covering of the nose

and mouth with material that is secured to the head with ties, straps, or loops over

the ears or is wrapped around the lower face.” (Id. at 4). A “variety of synthetic or

natural fabrics” may be used, including “improvised [masks] [made] from

household items.” (Id.). While “procedural and surgical masks intended for health

care providers and first responders, such as N95 respirators, meet those

requirements, those specialized masks should be reserved for appropriate

occupational and health care personnel.” (Id.).


      The Mask Mandate compels “every individual, age two and older” to wear a

“face covering” when they are: 1) indoors or in an enclosed space (including a gym

or fitness center), where another person from outside the individual’s household is

present in the same space (irrespective of physical distance); 2) outdoors with

others outside of the individual’s household where sustained physical distance

cannot be maintained; 3) waiting in a public area for, riding on, driving, or

operating public transportation or in a taxi, car service, or ride-sharing vehicle

(irrespective of physical distance); 4) obtaining services from the healthcare sector;

and 5) working in any space where food is prepared, packaged for sale, or prepared


                                           8
        Case 1:20-cv-01601-JEJ Document 34 Filed 12/11/20 Page 9 of 46




for distribution to others. (Id. at 5). Further, certain facilities, such as hospitals,

shelters, long-term care facilities, residential treatment facilities, and correctional

facilities, may require visitors and residents (including patients or inmates) to wear

a face covering even in a living unit. (Id.).


      The Mask Mandate details a variety of exceptions to the universal face

covering requirement. An individual need not wear a mask if wearing one while

working would create an unsafe condition in which to operate equipment or

execute a task; if wearing a mask would cause or exacerbate a medical condition,

including respiratory issues that impede breathing, a mental health condition, or a

disability; when necessary to confirm an individual’s identity; when obtaining a

service that requires temporary removal of the mask, such as dental services; when

working alone and isolated from other people, with little or no expectation of in-

person interaction; and if the individual is communicating or seeking to

communicate with an individual who is hearing-impaired or who otherwise

requires the ability to see the mouth for communication. (Id. at 5–6).


      The Mask Mandate also places certain obligations on businesses and

schools. (Id. at 6). They must require all persons to wear a face covering and take

reasonable steps to enforce the Mask Mandate, including mitigating or eliminating

exposure to people who cannot wear or refuse to wear one, and posting prominent


                                            9
        Case 1:20-cv-01601-JEJ Document 34 Filed 12/11/20 Page 10 of 46




signs stating that masks are required by order of the Secretary of Health. (Id.).

The entities must provide reasonable accommodations to those who have a medical

condition, mental heath condition, or disability, but businesses may decline service

to such individuals so long as an attempt to provide a reasonable

accommodation—like a face shield or providing service options that do not require

the customer to enter the business—is made. (Id.). In addition, businesses and

schools are explicitly forbidden from enforcing the Mask Mandate when it is

unsafe to do so, when using force to ensure compliance would be otherwise illegal,

or when doing so would violate any other law, including anti-discrimination laws.

(Id. at 6–7).


          C. Plaintiffs’ Alleged Injuries

       Plaintiffs object to the Contract Tracing Program and Mask Mandate as

overbroad and unnecessary impingements on their constitutional rights. As such,

they allege the following harms resulting from the two programs.

                i.   The Parker Plaintiffs

       Plaintiff Chad Parker strenuously objects to the Mask Mandate. He and his

wife, Plaintiff Rebecca Kenwick-Parker, believe that “the wearing of a face mask

during this current declared and highly politicized pandemic has become a political

symbol and an attempt by the government to control the citizenry” (Doc. 18-3 at 4,

¶ 7). The Parkers perceive face masks as “political symbols,” and that the
                                             10
        Case 1:20-cv-01601-JEJ Document 34 Filed 12/11/20 Page 11 of 46




“wearing of a mask is a form of symbolic speech.” Therefore, they argue, being

forced to wear one is the equivalent of being required to “convey a message with

which [they] disagree.” (Id. at ¶¶ 8–9). The Parker Plaintiffs also allege that the

Mask Mandate violates their privacy interests, including their right to bodily

integrity and personal autonomy free from government interference. (Id. at ¶ 11).

Their objections originate, at least in part, from their assertion that “the efficacy of

a mask is far from proven[.]” (Id. at ¶10).

       The Parkers have also personally been impacted by the Contact Tracing

Program. Plaintiff Parker, a state government employee, sought medical treatment

on July 14, 2020, believing he had a sinus infection. (Id. at 5, ¶ 13). Five days

later, he was tested for COVID-19, which yielded a positive result on July 24.

(Id.). Ironically, Plaintiff Parker was cleared to return to work that same day.6

(Id.). He returned to work on July 25. (Id.).

       Also on July 25, Plaintiff Parker received a phone call from a DOH contact

tracer, whom he alleges asked him “probing questions, including who [he] live[s]

with, the ages of the individuals [he] live[s] with, the names of any businesses or

other places [he] recently visited, and the names and contact information of any


6
       While it may seem strange that Plaintiff Parker was cleared to return to work the same
day he received a positive test, Executive Deputy Secretary Boateng explained that the
recommended ten-day isolation period began to run on the day he first reported symptoms, on
July 14. (Tr. 14:7–15:5). Therefore, that ten-day window ended on July 24.
                                               11
         Case 1:20-cv-01601-JEJ Document 34 Filed 12/11/20 Page 12 of 46




people [he] recently visited or had contact with.” (Id. at ¶ 14). He and his wife,

Plaintiff Rebecca Kenwick-Parker, were “disturbed by the intensive questioning”

and “by the investigation itself, which sought personal and private information

regarding [their] personal and private contacts and associations.” (Id.).

       Shortly after the “probing phone call,” the Parker Plaintiffs received a letter

from DOH addressed to the entire “Parker/Kenwick Family.” (Id. at 6, ¶ 15). The

letter contained the same directives (and threat of enforcement) as detailed in

Section I.A, supra. (Id. at ¶ 16). Specifically, the letter directed the Parker family

to quarantine in their home for fourteen days and to maintain social distancing of at

least six feet from each other. (Id. at ¶ 17). Plaintiff Parker avers that no one else

in the household demonstrated any symptoms despite their close contact with him

during his infectious period, yet they still were “forced” to quarantine for fourteen

days beginning on July 25. (Id. at 7, ¶ 19). Plaintiff Parker claims this was the

equivalent of “house arrest” with no procedural protections in place.7 (Id. at ¶ 20).

       Plaintiff Parker also alleges that he received “approximately 14 texts a day”

for about a month following his interview with the contact tracer. (Id. at ¶ 21).

The texts (which were generated by the Sara Alert system) “required” him to




7
        For example, Plaintiff Parker argues that DOH should have to demonstrate probable cause before
directing an individual or family to self-quarantine. (Doc. 18-3 at 7, ¶ 20).

                                                  12
        Case 1:20-cv-01601-JEJ Document 34 Filed 12/11/20 Page 13 of 46




respond to a “Daily Self-Report,” and there was apparently no way to stop the

“incessant messages.” (Id.).

       The Parkers now believe they are “in the government’s contact tracing

database” and they “fear” they “will be subjected once again to a quarantine.” (Id.

at 8, ¶ 22). They also “object to being subjected to surveillance, [and] having

[their] personal medical records reviewed by” DOH.8 (Id.).

       Because they are afraid of being surveilled and potentially ordered to

quarantine again, the Parker Plaintiffs have made at least two adjustments to their

lifestyle. First, they refuse to send their 14-year-old son to school. (Id. at ¶ 23).

Plaintiff Parker explains that his wife homeschools her three children (Plaintiff

Parker is the step-father) and gives the children the option to attend public school

once they reach the 8th grade. (Id.). The 14-year-old attended public school last

year for 8th grade and was ostensibly planning on attending public high school this

year. (Id.). However, because of the Contact Tracing Program (as well as the

Mask Mandate), the family “was forced” to homeschool him and incur the costs of

obtaining a home school curriculum appropriate for a ninth grader. (Id.). They

aver that they will not send the children to public school “[s]o long as the contact

tracing program and mask mandate remain in effect.” (Id.). Second, the Parker


8
       It is not clear, however, the extent to which Plaintiff Parker’s medical records were
transmitted and reviewed by DOH beyond merely the result of his positive COVID-19 test.
                                               13
        Case 1:20-cv-01601-JEJ Document 34 Filed 12/11/20 Page 14 of 46




Plaintiffs “will think twice before seeking medical treatment . . . especially when

the symptoms are minor,” and they will likewise “avoid businesses, restaurants,

and other public or social events that may keep rosters, lists, video or other ways to

document persons who entered the business establishment or attended the event.”

(Id. at 8–9, ¶ 24).

              ii.     The Redman Plaintiffs

       Like the Parkers, the Redmans also perceive face masks as symbolic of “an

attempt by the government to control the citizenry.” (Doc. 18-2 at 24, ¶ 55). They

believe that by requiring the Redmans to wear masks in public, Defendants are

“forcing” them to “convey messages with which [they] disagree.” (Id. at 25, ¶ 57).

They also maintain that the Mask Mandate violates certain privacy interests, such

as their right to bodily integrity and personal autonomy free from government

interference. (Id. at 26, ¶ 60). Furthermore, the Redmans believe that they “do not

live in a ‘nanny state,’” they “believe it should be up to each individual to decide

whether he or she should wear a mask based on his or her own personal situation

and concerns,” and they believe the government “has no right to force this medical

intervention upon private citizens—particularly citizens who are healthy.” (Id. at

34, ¶ 74).

       Unlike the Parkers, however, the Redman Plaintiffs have had no personal

connection to the Contact Tracing Program. They have not received the quarantine
                                          14
       Case 1:20-cv-01601-JEJ Document 34 Filed 12/11/20 Page 15 of 46




directive letter that the Parker family received—they are merely “familiar with the

content of the letter.” (Id. at 19–20, ¶ 40). But because of the Contact Tracing

Program (and the Mask Mandate), “particularly as it will apply in the public

schools,” the Redmans have been “forced” to have their two children “attend

school remotely rather than in person.” (Id. at 21, ¶ 47). They assert that the “risk

of having their children subjected to the oppression and penalties associated with

the contact tracing program while attending a public school is too great.” (Id.).

Because the children are not attending school in-person, they are at a

“disadvantage” without the benefit of “in-person socializing with their peers, []

interacting personally with their teachers or being present in classes such as

laboratory science where a student’s presence is important.” (Id. at 22, ¶ 48). One

of their children has an individualized education plan, (“IEP”), and so is at a

further disadvantage by attending school remotely. (Id. at ¶ 49).

      The Redmans also allege that they are harmed by the Contact Tracing

Program in three other ways. Because they “do not want to have any data or

information available [on their cell phones] that the government may seize to

quarantine” them or their children (or those they associate with), the Redmans have

stopped using a smartphone app called “Life360” (which they previously used to

track the whereabouts of their children) and have “purposely deactivated updates”

to their cell phones to “avoid the unwanted installation of tracking and surveillance

                                          15
         Case 1:20-cv-01601-JEJ Document 34 Filed 12/11/20 Page 16 of 46




software.” (Id. at 22–23, ¶ 50). Despite their best efforts, the Redmans say that

COVID-19 tracking technology “was installed” on their cell phones.9 (Id.).

Second, the family has “curtailed attending religious services” because their usual

place of worship “requires pre-registration in order to attend in-person services

within the church” and the Redmans want to “avoid providing data or information

that the government may acquire or seize[.]” (Id. at 23, ¶ 51). Finally, like the

Parkers, the Redmans “will avoid seeking medical treatment” and will avoid other

establishments that may keep records of their attendance. (Id. at ¶ 52).

            D. Procedural History

        Plaintiffs filed their complaint on September 23, 2020. (Doc. 1). They

allege seven constitutional abuses stemming from the Contact Tracing Program

and Mask Mandate, including violations of the First Amendment right of

association (Count I); the Due Process Cause of the Fourteenth Amendment (Count

II); the Equal Protection Clause of the Fourteenth Amendment (Count III); the

Guarantee Clause, Article IV, Section 4 (Count IV); the Fourteenth Amendment

right to privacy (Count V); the Fourth Amendment right against unlawful searches

and seizures (Count VI); and First Amendment freedom of speech (Count VII).

(Id. at 31–41). Plaintiffs’ complaint seeks a declaratory judgment that Defendants


9
        Though it is not clear, we presume that this technology was installed in a software update by
either Apple or Google, and is not technology that Defendants somehow remotely placed onto the
Redmans’ phones.

                                                   16
          Case 1:20-cv-01601-JEJ Document 34 Filed 12/11/20 Page 17 of 46




have violated their fundamental constitutional rights, an order enjoining

Defendants’ enforcement of the two challenged programs, and an award of

attorneys’ fees and costs pursuant to 42 U.S.C. § 1988. (Id. at 41).

         Plaintiffs filed the motion sub judice on October 6, asking that we

preliminarily enjoin Defendants’ enforcement of the Contact Tracing Program and

the Mask Mandate based on four theories: 1) the Contact Tracing Program violates

their First Amendment right of association and/or expression; 2) the Contact

Tracing constitutes a “house arrest” and an unlawful search and seizure under the

Fourth Amendment; 3) the Mask Mandate violates their First Amendment right

against compelled speech; and 4) the Mask Mandate violates their Fourteenth

Amendment right to privacy. (Doc. 17). After the parties completed briefing on

the Motion, (Docs. 18, 23, 24), we convened a hearing on November 24, 2020.

We now consider whether a preliminary injunction is warranted based on

Plaintiffs’ allegations. We ultimately conclude that, because they lack standing to

enjoin enforcement of either the Contact Tracing Program or the Mask Mandate,

the Motion must be denied.

   II.      LEGAL STANDARD

         Courts apply one standard when considering whether to issue interim

injunctive relief, regardless of whether a petitioner requests a temporary restraining

order (“TRO”) or preliminary injunction. See Ellakkany v. Common Pleas Court
                                           17
          Case 1:20-cv-01601-JEJ Document 34 Filed 12/11/20 Page 18 of 46




of Montgomery Cnty., 658 Fed.Appx. 25, 27 (3d Cir. July 27, 2016) (applying one

standard to a motion for both a TRO and preliminary injunction). “A plaintiff

seeking a preliminary injunction must establish that he is likely to succeed on the

merits, that he is likely to suffer irreparable harm in the absence of preliminary

relief, that the balance of equities tips in his favor, and that an injunction is in the

public interest.” Apple Inc. v. Samsung Electronics Co., 695 F.3d 1370, 1373–74

(Fed. Cir. 2012) (quoting Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20

(2008)). The Supreme Court has emphasized that “a preliminary injunction is an

extraordinary and drastic remedy, one that should not be granted unless the

movant, by a clear showing, carries the burden of persuasion.” Mazurek v.

Armstrong, 520 U.S. 968, 972 (1997); Apotex Inc. v. U.S. Food and Drug Admin.,

508 F.Supp.2d 78, 82 (D.D.C. 2007) (“Because interim injunctive relief is an

extraordinary form of judicial relief, courts should grant such relief sparingly.”).

“Awarding preliminary relief, therefore, is only appropriate ‘upon a clear showing

that the plaintiff is entitled to such relief.’” Groupe SEC USA, Inc. v. Euro–Pro

Operating LLC, 774 F.3d 192, 197 (3d Cir. 2014) (quoting Winter, 555 U.S. at 22).

   III.    DISCUSSION

      Though Defendants do not raise any objection to Plaintiffs’ standing to

challenge the Contact Tracing Program or the Mask Mandate, “it is well

established that,” as an Article III court, we have “an independent obligation to


                                            18
       Case 1:20-cv-01601-JEJ Document 34 Filed 12/11/20 Page 19 of 46




assure that standing exists, regardless of whether it is challenged by any of the

parties.” Summers v. Earth Island Inst., 555 U.S. 488, 499 (2009) (citing Bender v.

Williamsport Area School Dist., 475 U.S. 534, 541 (1986)). We therefore must

analyze Plaintiffs’ alleged injuries to determine whether they establish Article III

standing. We conclude that they do not.

      For a plaintiff to establish Article III standing, the plaintiff must suffer an

injury that is “concrete, particularized, and actual or imminent; fairly traceable to

the challenged action; and redressable by a favorable ruling.” Clapper v. Amnesty

Int'l USA, 568 U.S. 398, 409 (2013) (quoting Monsanto Co. v. Geertson Seed

Farms, 561 U.S. 139, 149 (2010)). These requirements originate from separation-

of-powers principles and “serve[] to prevent the judicial process from being used

to usurp the powers of the political branches.” Id. at 408 (citing Summers, 555

U.S. at 492–93).

      The standing doctrines also serve several other “implicit policies embodied

in Article III,” including the assurance that “the legal questions presented to the

court will be resolved, not in the rarified atmosphere of a debating society, but in a

concrete factual context conducive to a realistic appreciation of the consequences

of judicial action.” Valley Forge Christian Coll. v. Americans United for

Separation of Church & State, Inc., 454 U.S. 464, 472 (1982) (quoting Flast v.

Cohen, 392 U.S. 83, 96 (1968)). In sum, we must ensure that the plaintiff has a
                                          19
       Case 1:20-cv-01601-JEJ Document 34 Filed 12/11/20 Page 20 of 46




“personal stake in the outcome of the controversy.” Warth v. Seldin, 422 U.S. 490,

498 (1975) (internal quotation marks omitted).

      The Supreme Court has been clear that an injury, to be cognizable, must not

be “too speculative.” Clapper, 568 U.S. at 409. Rather, the injury must be

“certainly impending.” Id. (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555,

565 n.2 (1992)) (emphasis in original). “[A]llegations of possible future injury”

are not sufficient. Id. (quoting Whitmore v. Arkansas, 495 U.S. 149, 158 (1990))

(emphasis in original). This is also the case when a plaintiff seeks an injunction to

enjoin future conduct—such a plaintiff must establish that she is “likely to suffer

future injury from the defendant's conduct.” In re Johnson & Johnson Talcum

Powder Prod. Mktg., Sales Practices & Liab. Litig., 903 F.3d 278, 292 (3d Cir.

2018) (quoting McNair v. Synapse Group Inc., 672 F.3d 213, 223 (3d Cir. 2012))

(internal quotation marks omitted).

      A. Plaintiffs’ Standing to Challenge the Contact Tracing Program

      Plaintiffs’ allege three types of injuries as a result of the Contact Tracing

Program: 1) they fear being subjected to a future quarantine directive; 2) they fear

being subjected to “government surveillance”; and 3) because of those fears, they

have injuriously curtailed their lifestyles in certain ways, such as refusing to send

their children to school and refusing to frequent business establishments that may

keep records of their attendance. This latter “injury” is essentially that their rights

                                           20
       Case 1:20-cv-01601-JEJ Document 34 Filed 12/11/20 Page 21 of 46




have been effectively “chilled” by Defendants’ operation of the Contact Tracing

Program. See Laird v. Tatum, 408 U.S. 1, 10 (1972).

      But these “injuries” cannot confer Article III standing to challenge the

contours of the Contact Tracing Program. Plaintiffs have not established that

future injury from the Contact Tracing Program is either likely or “certainly

impending.” Instead, their theories of standing “rel[y] on a highly attenuated chain

of possibilities.” Clapper, 568 U.S. at 410; see also Georgine v. Amchem Prods.,

Inc., 83 F.3d 610, 636 (3d Cir. 1996) (Wellford, J., concurring) (“Fear and

apprehension about a possible future physical or medical consequence . . . is not

enough to establish an injury in fact.” (emphasis in original)). They have also

failed to establish any present, cognizable injuries related to contact tracing that

would be redressable by favorable ruling.

      First, Plaintiffs have failed to establish that a future order from DOH

directing them to quarantine or self-isolate is likely. To the contrary, this alleged

injury rests almost entirely on conjecture and speculation. For any of the Plaintiffs

to be subjected to a quarantine directive in the future, each of the following must

occur: first, they must be in sustained “close contact” (within six feet for

cumulatively longer than fifteen minutes) with another person; second, that person

must receive a test for COVID-19; third, that test must come back either “positive”

or “probable”; fourth, that test result is sent to the DOH (which, presumably, might
                                          21
        Case 1:20-cv-01601-JEJ Document 34 Filed 12/11/20 Page 22 of 46




not happen if the individual receives a test in a different state, or if they receive a

test from a non-DOH-approved lab, or if the testing lab for some reason is not

mandated to report test results through NEDSS); fifth, a DOH contact tracer must

call the infected individual; sixth, that individual must actually pick up the phone;

and seventh, the individual must tell the contact tracer that he or she was in close

contact with one of the Plaintiffs. If any one of those does not occur, then a

quarantine directive will not result. While it is possible that DOH may be directing

individuals to quarantine based solely on information contact tracers glean from

restaurants, schools, and businesses that have been keeping records of visitors and

patrons, there has been no evidence submitted that this has been occurring or is

likely to occur.

      With this in mind, we conclude that Plaintiffs have failed to establish that a

future quarantine directive addressed to them is likely, let alone substantially

likely, to occur. None of the Plaintiffs allege that they are likely to be in sustained

close contact with a potentially infectious person in the future. Indeed, they all

appear to be following standard, recommended protocol for any reasonable citizen

during a worldwide pandemic: they are limiting their exposure to other people by

not eating at restaurants or receiving a professional haircut indoors, they are

“thinking twice” before receiving elective or non-urgent medical care, and their

children are not attending school in-person. Nothing about Plaintiffs’ situations

                                           22
        Case 1:20-cv-01601-JEJ Document 34 Filed 12/11/20 Page 23 of 46




makes them any more likely to receive a quarantine directive than any other

Pennsylvanian; absent any other facts, Plaintiffs seem even less likely to receive a

quarantine directive than other, less risk-averse citizens. There is no allegation, for

example, that any of the Plaintiffs are at an increased risk of being in close contact

with an infectious person due to the nature of their job. Similarly, Plaintiffs do not

allege that they refuse to abide by other COVID-19 safety protocols, like social

distancing.10 Fundamentally, nothing alleged by these Plaintiffs indicates that a

future quarantine directive from DOH directed towards any of them is imminent or

even likely.

       The Parker Plaintiffs allege that because they already received a quarantine

directive over the summer, they are now “in Defendants’ contact tracing database,”

and are more likely to be subjected to a quarantine order again in the future. (Doc.

18 at 22). But even if the quarantine directive previously sent to them did violate

their rights, that fact alone is not enough to establish an impending risk of future

harm. See Steel Co. v. Citizens for a Better Env't, 523 U.S. 83, 109 (1998) (“Past

exposure to illegal conduct does not in itself show a present case or controversy

regarding injunctive relief . . . if unaccompanied by any continuing, present

adverse effects.”) (internal quotations and citation omitted); Free Speech Coal.,


10
       While Plaintiffs say they “feel the ‘need to have a voice’ by not wearing the mandated
mask in public,” (Doc. 18 at 38), the DOH’s definition of a “close contact” does not take into
account whether masks were worn during the period of sustained contact, (Doc. 18-3 at 16).
                                               23
       Case 1:20-cv-01601-JEJ Document 34 Filed 12/11/20 Page 24 of 46




Inc. v. Attorney Gen. United States, 825 F.3d 149, 165–66 (3d Cir. 2016) (“That

some of FSC's members have previously undergone searches pursuant to the

regulations here is not sufficient on its own to confer standing to seek injunctive

relief.”); McNair, 672 F.3d at 225 (holding that past injuries “may suffice to confer

individual standing for monetary relief” but “a plaintiff seeking injunctive relief

must demonstrate a likelihood of future harm”). Even if the Parker Plaintiffs are

indeed in a “contact tracing database,” it is still far too speculative to conclude that

they will be subject to a quarantine directive again in the future. As explained

above, they still must be in sustained contact with another person who tests

positive for COVID-19 and who then reports to DOH that they were in close

contact with one of the Parkers.

      While the DOH’s possession of the Parkers’ home address and contact

information would presumably make it easier to send them a letter, this does not

make it more likely that any of the Parkers will be in sustained close contact with

an infectious person in the future, which is a necessary predicate for one to receive

the quarantine directive. See Lujan, 504 U.S. at 564 (holding that an alleged

injury-in-fact must be accompanied by “continuing, present adverse effects”); cf.

Reilly v. Ceridian Corp., 664 F.3d 38 (3d Cir. 2011) (holding that an increased risk

of identity theft—even if the plaintiff also expended time and money to limit such



                                           24
         Case 1:20-cv-01601-JEJ Document 34 Filed 12/11/20 Page 25 of 46




risk—was insufficient to confer Article III standing).11 The likelihood that the

Parkers will receive a future quarantine directive—to the extent that by itself is

actually a cognizable injury—is just as speculative as the Redmans’ chances. For

all four Plaintiffs, this exercise is simply too conjectural to find Article III

standing.12 See City of Los Angeles v. Lyons, 461 U.S. 95, 111 (1983) (“The

equitable remedy [injunctive relief] is unavailable absent a showing of irreparable

injury, a requirement that cannot be met where there is no showing of any real or

immediate threat that the plaintiff will be wronged again—a ‘likelihood of



11
        We observe as well that Plaintiffs, multiple times in their briefing as well as at oral
argument, call into question the infectiousness and/or deadliness of COVID-19. (Doc. 18-2 at
27, ¶ 62) (“[T]he percentages [of COVID-19 cases and deaths compared to the general
population] are shockingly low.”). This skepticism would be difficult to reconcile with an
assertion—had Plaintiffs made it—that the Plaintiffs are substantially likely to either contract
COVID-19 or be in close contact with an infectious person in the future.

        While Plaintiffs do question the accuracy of COVID-19 PCR testing, they cite to just one
New York Times article, and only for the proposition that “[t]he standard tests are diagnosing
huge numbers of people who may be carrying relatively insignificant amounts of the virus.” (Id.
at 11, ¶ 20). In other words, Plaintiffs have not made an explicit (or persuasive) argument that
COVID-19 testing is so inaccurate that they face a substantial likelihood of being erroneously
subjected to a quarantine directive based on sustained close contact with an individual who tests
positive for COVID-19 but is not actually infectious. If anything, Plaintiffs merely object to the
possibility of arguably unnecessary quarantine directives to contacts of individuals who likely
have COVID-19 but are not shedding large quantities of the virus; again, there is still no credible
assertion of impending future injury, and Plaintiffs’ incredulous skepticism of COVID-19’s true
infection rate would actually serve to undermine such an argument.
12
         It is also noteworthy that, while the quarantine directive letter threatens enforcement of
its instructions, to date DOH has not actually enforced any COVID-19 quarantine directives.
Further, should DOH determine that an involuntary quarantine is necessary, the DOH must first
petition a court. Accordingly, to the extent Plaintiffs not only fear a future quarantine directive,
but also fear being involuntary quarantined by the Commonwealth without certain procedural
protections, those fears are even more attenuated and conjectural, considering the procedures
DOH must follow before forcibly quarantining a citizen.
                                                 25
       Case 1:20-cv-01601-JEJ Document 34 Filed 12/11/20 Page 26 of 46




substantial and immediate irreparable injury.’ The speculative nature of Lyons'

claim of future injury requires a finding that this prerequisite of equitable relief has

not been fulfilled.”) (quoting O'Shea v. Littleton, 414 U.S. 488, 502 (1974)); see

also Liberian Cmty. Ass'n of Connecticut v. Lamont, 970 F.3d 174, 184 (2d Cir.

2020) (“Appellants [who were actually subjected to a mandatory, involuntary

quarantine during the Ebola outbreak] failed to plead a sufficient likelihood that,

under the revised policy, any of them faces a substantial risk of suffering a future

injury.”) (citing Lyons, 461 U.S. at 106–07).

      Plaintiffs’ alleged fears of “surveillance” resulting from the operation of

Contact Tracing Program are also insufficient to confer standing. This fear of

“surveillance” appears to originate from two sources. First, Section 27.60 of Title

28 of Pennsylvania’s Administrative Code—which is cited in the DOH quarantine

directive letter that the Parkers received—allows the DOH to direct the

“surveillance, segregation, quarantine or modified quarantine of contacts of a

person or animal with a communicable disease of infection,” in addition to any

other disease control measure “necessary to protect the public from the spread of

infectious agents.” 28 Pa. Code § 27.60(a). This regulation appears to merely

enable the DOH to initiate contact tracing in the event of a communicable or

infectious disease outbreak. Based on the plain language of the regulation, the

DOH can only “surveil” individuals if they are “contacts of a person . . . with a

                                           26
       Case 1:20-cv-01601-JEJ Document 34 Filed 12/11/20 Page 27 of 46




communicable disease or infection.” As previously discussed, Plaintiffs have not

established that they face a substantial risk of being in close contact with an

infectious person.

      Second, Plaintiffs quote language from a DOH press release that refers to the

Commonwealth’s “disease surveillance system (NEDSS).” (Doc. 18 at 13). While

the term “disease surveillance system” may appear ominous, in reality NEDSS (the

National Electronic Disease Surveillance System) simply “facilitates electronically

transferring public health surveillance data from the healthcare system to public

health departments.” PA-NEDSS, PENNSYLVANIA DEPARTMENT OF HEALTH,

https://www.health.pa.gov/topics/Reporting-Registries/Pages/PA-NEDSS.aspx

(last accessed December 7, 2020). As used in Pennsylvania, NEDSS “allows for

the healthcare system to report diseases and investigative findings” to the DOH,

and it “further allows for the PA DOH to report diseases and findings to the CDC.”

Id. While Plaintiffs object to “having their personal medical records reviewed by

the DOH,” (Doc. 18 at 23), there is no cognizable injury alleged in this respect.

Plaintiffs’ medical records would only be “reviewed” if they test positive for

COVID-19 and the test result is sent to DOH—but, again, Plaintiffs have not

established any facts indicating they are likely to contract COVID-19 in the future.

Moreover, NEDSS operates independently of the Contract Tracing Program. The

DOH requires electronic reporting of several diseases, including cancer (28 Pa.

                                          27
         Case 1:20-cv-01601-JEJ Document 34 Filed 12/11/20 Page 28 of 46




Code § 27.31), HIV and AIDS (28 Pa. Code § 27.32a), certain sexually transmitted

diseases (28 Pa. Code § 27.33), and lead poisoning (28 Pa. Code § 27.34).

Plaintiffs do not challenge the general legality of this disease-reporting system, but

rather “object” to the possibility that the DOH may “review” their medical

records13 if they test positive for COVID-19. (Doc. 18 at 23). As already

established, this is too speculative.14 Plaintiffs’ generalized objection to

“government surveillance” therefore does not confer Article III standing here.

       Finally, to the extent Plaintiffs have been presently injured by their self-

imposed efforts (e.g., avoiding certain businesses, “thinking twice” before

receiving non-urgent medical care, etc.) to avoid a possible future quarantine

directive and/or potential “surveillance,” both the Supreme Court and Third Circuit

have rejected such a theory of Article III injury-in-fact—where plaintiffs self-incur

certain costs or injuries without a concrete showing that a violation of their rights

is “certainly impending,” there is no Article III standing. See Sherwin-Williams

Co. v. Cty. of Delaware, Pennsylvania, 968 F.3d 264, 269–70 (3d Cir. 2020)

(observing that, in a First Amendment challenge, “an allegation that certain



13
        This too is speculative—Plaintiffs have no evidence that “medical records” in their
entirety, as opposed to merely the positive test result, are transmitted from a testing laboratory to
the DOH pursuant to NEDSS.
14
       Also, because NEDSS would continue to fully operate even if the COVID-19 Contact
Tracing Program is enjoined, the injunction would not prevent the transmittal of Plaintiffs’
medical records to DOH if Plaintiffs contract some other disease or condition.
                                                 28
        Case 1:20-cv-01601-JEJ Document 34 Filed 12/11/20 Page 29 of 46




conduct has (or will have) a chilling effect on one's speech must claim a ‘specific

present objective harm or a threat of specific future harm.’”) (quoting Laird, 408

U.S. at 13–14).

      In Laird, plaintiffs challenged the U.S. Army’s surveillance of lawful and

peaceful civilian political activity; their alleged injury was that their First

Amendment rights were “chilled” by the existence of the government’s

investigative program. Laird, 408 U.S. at 10. The Court held that, although

“governmental action may be subject to constitutional challenge even though it has

only an indirect effect on the exercise of First Amendment rights,” the Laird

plaintiffs failed to establish Article III standing where their claim was essentially

that “they disagree with the judgments made by the Executive Branch with respect

to the type and amount of information the Army needs and that the very existence

of the Army's data-gathering system produces a constitutionally impermissible

chilling effect upon the exercise of their First Amendment rights.” Id. at 13–14.

Plaintiffs’ allegations of a subjective “chilling effect” based on impermissible

government activity “[were] not an adequate substitute for a claim of specific

present objective harm or a [credible] threat of specific future harm[.]” Id.

      The Supreme Court reached a similar conclusion in Clapper, where

plaintiffs had sought an injunction against the government’s potential use of a

Foreign Intelligence Surveillance Act provision to intercept their communications.
                                           29
         Case 1:20-cv-01601-JEJ Document 34 Filed 12/11/20 Page 30 of 46




Clapper, 568 U.S. at 401. The Court held that their theory of future injury was too

speculative to meet the “certainly impending” test discussed above. Id. Their

alternative theory—that they were suffering present injuries because they had

taken “costly and burdensome measures to protect the confidentiality of their

international communications”—also failed. Id. at 402. The Court explained that

because they “d[id] not face a threat of certainty impending interception” under the

challenged statute, “the costs that they have incurred to avoid surveillance [were]

simply the product of their fear of surveillance,” and the Court’s decision in Laird

“makes it clear that such a fear is insufficient to create standing.” Id. at 417 (citing

Laird, 408 U.S. at 10–15). Again, the Court clarified that “allegations of a

subjective chill” are insufficient for Article III standing without a valid claim of

specific future harm. Id. at 417–18. Here, because Plaintiffs have not established

that future harm in the form of a quarantine order from DOH is certainly

impending, or even likely to occur, their allegations of present harm due to self-

imposed injuries similarly cannot confer Article III standing.

        Nor would these present “chill”-based injuries even be redressable by

favorable decision here.15 The Redman Plaintiffs have “curtailed” their attendance


15
        And some of the alleged injuries, like the Redmans’ refusal to use their “Life360”
smartphone application or the installation of COVID-19 tracking software on their cell phones
by Apple or Android, are clearly not traceable to Defendants. See Lujan, 504 U.S. at 560–61
(“[T]here must be a causal connection between the injury and the conduct complained of—the
injury has to be ‘fairly . . . trace[able] to the challenged action of the defendant, and not . . . th[e]
                                                   30
        Case 1:20-cv-01601-JEJ Document 34 Filed 12/11/20 Page 31 of 46




at religious services, but only because their church “requires pre-registration.”

(Doc. 18-2 at 22–23, ¶ 50). An injunction prohibiting Defendants from contact-

tracing has no bearing on whether the Redmans’ church will continue to require

pre-registration. The same goes for all the business establishments Plaintiffs refuse

to frequent—those businesses may very well continue to track attendance of

patrons so that they can conduct their own version of contact-tracing out of a

concern for the health and safety of their employees and customers. And it is

difficult, if not impossible, to imagine that public schools would cease taking

attendance of students and keeping records of outside visitors absent the

Commonwealth’s current contact-tracing operation. To the contrary, it is

practically certain that those commonsense security measures will persist even if

we granted the requested injunction. See Lujan, 504 U.S. at 568–71.

       Instead of specific, concrete allegations of likely or certainly impending

future harm, Plaintiffs merely present generalized grievances regarding the Contact

Tracing Program. At bottom, the injuries Plaintiffs allegedly suffer due to

Defendants’ operation of the Contract Tracing Program are exactly the same fears

and burdens faced by every Pennsylvanian. The only potentially meaningful

difference here is that Plaintiffs harbor certain ideological objections to the policy.



result [of] the independent action of some third party not before the court.’”) (quoting Simon v.
Eastern Ky. Welfare Rights Organization, 426 U.S. 26, 41–42 (1976)).
                                                31
        Case 1:20-cv-01601-JEJ Document 34 Filed 12/11/20 Page 32 of 46




But even if their injuries were cognizable, the injunction that Plaintiffs request

would not necessarily alleviate the present burdens Plaintiffs claim to be suffering.

Because Plaintiffs’ alleged injuries are not concrete and particularized, actual or

imminent, or redressable by a favorable decision, Plaintiffs lack standing to

challenge the Contact Tracing Program.16

           B. Plaintiffs’ Standing to Challenge the Mask Mandate

       Plaintiffs’ standing to request an injunction enjoining enforcement of the

Mask Mandate is a closer call. Plaintiffs allege that because masks have become a

“political symbol,” the Mask Mandate is the equivalent of compelled speech.

(Doc. 18 at 16). Plaintiffs also allege that, because masks are the equivalent of

“unwanted medical treatment,” the Mandate constitutes an invasion of their

privacy and violates their right to personal autonomy. (Id. at 40–42). Third,

Plaintiffs intertwine the same “chill”-based injuries regarding the Contact Tracing

Program with their objections to the Mask Mandate—for example, they refuse to

send their children to public school both because of contact tracing and because

their children would be required to wear a mask. (Id. at 24).




16
        “Our system of government leaves many crucial decisions to the political processes. The
assumption that if respondents have no standing to sue, no one would have standing, is not a
reason to find standing.” Schlesinger v. Reservists Comm. to Stop the War, 418 U.S. 208, 227
(1974).
                                              32
       Case 1:20-cv-01601-JEJ Document 34 Filed 12/11/20 Page 33 of 46




      From Plaintiffs’ allegations, we deduce two separate theories of Article III

standing to challenge the Mask Mandate: 1) the very act of wearing a mask harms

Plaintiffs because a mask is either compelled speech or an invasion of bodily

privacy, and 2) the threat of Defendants’ enforcement of the mandate constitutes an

injury. We reject both theories.

             i.    The Alleged Injuries Inherent in Compelled Mask-Wearing

      We begin with the first theory—that Plaintiffs are injured each time they

wear a mask. Because we “must separate [the] standing inquiry from any

assessment of the merits of the plaintiff’s claim,” we must assume for this standing

analysis that a mask does indeed constitute compelled speech and/or an unwanted

medical procedure. Donald J. Trump for President, Inc. v. Boockvar, No. 4:20-

CV-02078, 2020 WL 6821992, at *5 (M.D. Pa. Nov. 21, 2020), aff'd sub nom.

Donald J. Trump for President, Inc. v. Sec'y of Pennsylvania, No. 20-3371, 2020

WL 7012522 (3d Cir. Nov. 27, 2020) (quoting Cottrell v. Alcon Laboratories, 874

F.3d 154, 161–62 (3d Cir. 2017)). To that end, we initially find that Plaintiffs have

stated a concrete, de facto injury. See Spokeo, Inc. v. Robins, 578 U.S. __, 136 S.

Ct. 1540, 1548 (2016) (“A ‘concrete’ injury must be ‘de facto’; that is, it must

actually exist.”). While the harm associated with compelled speech might be

intangible, the Supreme Court has held that such a First Amendment injury may

“nevertheless be concrete.” Id. at 1549 (citing Pleasant Grove City v. Summum,

                                         33
        Case 1:20-cv-01601-JEJ Document 34 Filed 12/11/20 Page 34 of 46




555 U.S. 460 (2009)). And if a mask is the equivalent of an unwanted medical

procedure, then Plaintiffs are concretely harmed each time they are required to don

one against their wishes. See In re Horizon Healthcare Servs. Inc. Data Breach

Litig., 846 F.3d 625, 637 (3d Cir. 2017) (“The first test [of two, to determine

whether an intangible injury can be considered “concrete”], the one of history, asks

whether ‘an alleged intangible harm’ is closely related ‘to a harm that has

traditionally been regarded as providing a basis for a lawsuit in English or

American Courts.’”) (quoting Spokeo, 136 S. Ct. at 1549).

       Based on the breadth of the Mask Mandate—citizens must wear a face

covering essentially whenever they are in public spaces, or even in their own

homes if others outside their family are present—we also have no trouble finding

the alleged injury is “actual or imminent.” We likewise conclude that the alleged

injury is traceable to Defendants, who either instituted the Mask Mandate or who

likely bear at least some responsibility for enforcing it.17 We cannot find, however,

that Plaintiffs meet the “particularity” or “redressability” requirements for standing

under this theory of present and ongoing harm.



17
       Defendants argue that Plaintiffs’ claims against Defendant Shapiro must be dismissed
because Plaintiffs’ complaint is devoid of any factual allegations as to his personal involvement
with the challenged orders. (Doc. 23 at 27–28). Because we conclude that Plaintiffs lack
standing to receive their desired injunction, we decline to address the “personal involvement”
issue—in addition to Defendants’ Eleventh Amendment immunity argument, (Id. at 13)—at this
juncture.
                                               34
        Case 1:20-cv-01601-JEJ Document 34 Filed 12/11/20 Page 35 of 46




      First, regarding particularity, the alleged injury must “affect the plaintiff in a

personal and individual way.” Lujan, 504 U.S. at 560; Spokeo, 136 S. Ct. at 1548

(“We have made it clear time and time again that an injury in fact must be both

concrete and particularized.”). Every citizen in the Commonwealth, unless they

fall under an exemption, is required to wear a face covering in public pursuant to

the Mask Mandate. While it is true that “[t]he fact that an injury may be suffered

by a large number of people does not of itself make that injury a nonjusticiable

generalized grievance,” Spokeo, 136 S. Ct. at 1548 n.7, the Supreme Court has

articulated other considerations relevant to the “particularity” analysis. The

alleged injury must be both “distinct,” Whitmore v. Arkansas, 495 U.S. 149, 155

(1990), as well as not “undifferentiated,” United States v. Richardson, 418 U.S.

166, 177 (1974). Here, we struggle to conclude that the Mask Mandate distinctly

affects Plaintiffs. See Bognet v. Secretary Commonwealth of Pennsylvania, 980

F.3d 336, 349 (3d Cir. 2020) (“When the alleged injury is undifferentiated and

common to all members of the public, courts routinely dismiss such cases as

‘generalized grievances’ that cannot support standing.”). Plaintiff’s alleged

injuries suffered as a result of wearing a mask are identical to every other citizen in

the Commonwealth. To be clear, it is not the sheer number of people who suffer

the same injuries claimed by Plaintiffs that forecloses a finding of “particularity”—

it is that each of those citizens, under Plaintiffs’ theory, suffers an injury


                                           35
       Case 1:20-cv-01601-JEJ Document 34 Filed 12/11/20 Page 36 of 46




indistinguishable from any other Pennsylvanian. Cf. Carney v. Adams, 592 U.S.

__, slip op. at 10 (2020) (“Adams has not sufficiently differentiated himself from a

general population of individuals affected in the abstract by the legal provision he

attacks.”). Under such a circumstance, Plaintiffs’ allegations are no more than

generalized grievances.

      As for redressability, again “it must be likely, as opposed to merely

speculative, that the injury will be redressed by a favorable decision.” Lujan, 504

U.S. at 561 (quoting Simon v. Eastern Ky. Welfare Rights Organization, 426 U.S.

26, 41–42 (1976)) (internal quotation marks omitted). Here, it is too speculative to

conclude that Plaintiffs’ injuries—specifically, the injuries that result from simply

wearing a mask—will be alleviated by an injunction prohibiting Defendants from

enforcing the Mask Mandate. Plaintiffs will almost certainly still need to wear a

mask in some, if not most, public spaces. The requested injunction, for example,

may not prevent local authorities from enforcing the executive order, even if these

three Defendants may not; the injunction would not void the Mask Mandate, but

would only enjoin the Governor, Secretary of Health, and the Attorney General

from enforcing it. See Updated Order of the Secretary of the Pennsylvania

Department of Health Requiring Universal Face Coverings – Frequently Asked

Questions, PENNSYLVANIA DEPARTMENT OF HEALTH,

https://www.health.pa.gov/topics/disease/coronavirus/Pages/Guidance/Universal-

                                          36
       Case 1:20-cv-01601-JEJ Document 34 Filed 12/11/20 Page 37 of 46




Masking-FAQ.aspx (last accessed December 8, 2020) (“[I]f there is a legitimate

concern about a situation of non-compliance with the Order, local law enforcement

agencies can be contacted through their non-emergency phone numbers to

investigate issues of compliance.”).

      It is also not clear whether the requested injunction would reach the state

police and prohibit them from enforcing the Mask Mandate through warnings or

summary citations, even if the Attorney General would not be permitted to

prosecute violations. An injunction would similarly not have any impact on

whether local businesses, schools, or places of worship will require patrons to wear

masks even without the threat of state enforcement. Indeed, because we are still

amid a (by any reasonable measure, worsening) global pandemic, it is rather likely

Plaintiffs would still be required to wear a mask in those spaces. Furthermore, the

requested injunction would not reach any local municipalities that have enacted

local ordinances or issued executive orders requiring universal face coverings, nor

would it prohibit local municipalities from creating new mandates in the absence

of a state-wide order. An injunction here will simply not alleviate the injuries

Plaintiffs claim to suffer when they wear a mask—those injuries will almost

certainly persist even in the absence of state-level enforcement of the Mask

Mandate. This first theory of harm is therefore insufficient to confer standing.



                                         37
       Case 1:20-cv-01601-JEJ Document 34 Filed 12/11/20 Page 38 of 46




             ii.    Plaintiffs’ Standing to Seek Pre-Enforcement Review

      Even if we construe Plaintiffs’ claim as a pre-enforcement challenge,

Plaintiffs still lack standing to challenge the Mask Mandate. “[W]here threatened

action by government is concerned,” a plaintiff is not required to “expose himself

to liability before bringing suit to challenge the basis for the threat.” MedImmune,

Inc. v. Genentech, Inc., 549 U.S. 118, 128–129 (2007); see also Steffel v.

Thompson, 415 U.S. 452, 459 (1974) (“[I]t is not necessary that petitioner first

expose himself to actual arrest or prosecution to be entitled to challenge a statute

that he claims deters the exercise of his constitutional rights.”). Instead, courts

permit “pre-enforcement review under circumstances that render the threatened

enforcement sufficiently imminent.” Susan B. Anthony List v. Driehaus, 573 U.S.

149, 159 (2014). The Supreme Court has explained that a plaintiff has Article III

standing to bring pre-enforcement review where she alleges “an intention to

engage in a course of conduct arguably affected with a constitutional interest, but

proscribed by a statute, and there exists a credible threat of prosecution

thereunder.” Id. (quoting Babbitt v. Farm Workers, 442 U.S. 289, 298 (1979)).

Plaintiffs here have neither sufficiently established an intention to engage in the

proscribed conduct, nor have they persuaded us that they face a credible threat of

future enforcement by the Defendants.




                                          38
       Case 1:20-cv-01601-JEJ Document 34 Filed 12/11/20 Page 39 of 46




      Plaintiffs have only claimed to “feel the ‘need to have a voice’ by not

wearing the mandated mask in public,” (Doc. 18 at 38) (emphasis in original), but

they say nothing else about their intention to violate the Mask Mandate. Even if

we grant that Plaintiffs do intend to engage in that proscribed course of conduct—a

maskless protest—their pleadings are devoid of any facts that make it likely they

will be subject to enforcement of the Mask Mandate in the future.

      Indeed, Plaintiffs point to the fact that Governor Wolf participated in a Black

Lives Matter protest over the summer where “some of the protestors were not

wearing masks and social distancing was not practiced.” (Id.). Plaintiffs bemoan

that the Mask Mandate was not enforced during that protest, but they explicitly

acknowledge that Defendant Levine has stated that the Commonwealth was “not

restricting people’s right to protest” and that Governor Wolf “is always supportive

of that[.]” (Id.). Plaintiffs claim that allowing one form of protest (Black Lives

Matter) but prohibiting Plaintiffs’ intended protest (not wearing a mask) constitutes

viewpoint-based discrimination. Without touching the merits of this argument

here, we observe that Plaintiffs’ argument undermines a claim that they face a

credible threat of enforcement if they choose to protest the Mask Mandate.

Protests against the Mask Mandate have been held since July, yet Plaintiffs have

not shown us that any enforcement actions have been taken against maskless

protestors. See Steve Marroni, Rally held at Capitol to protest mask mandates,

                                         39
        Case 1:20-cv-01601-JEJ Document 34 Filed 12/11/20 Page 40 of 46




Gov. Wolf’s coronavirus restrictions, PENNLIVE.COM (July 22, 2020),

https://www.pennlive.com/news/2020/07/rally-held-at-capitol-to-protest-mask-

mandates-gov-wolfs-coronavirus-restrictions.html. While it is true that there is no

explicit “First Amendment exemption” contained in the Mask Mandate, (Tr. 73:9–

17), Plaintiffs have nonetheless failed to establish that they face a credible threat of

future enforcement or prosecution by Defendants.18 And to the extent they allege

(which they do not explicitly) a credible threat of having a business establishment

enforce the mandate against them, should they attempt to enter a business without

a mask,19 it bears repeating that the requested injunction would only apply to the

three state-official defendants before us. While businesses who no longer face a

threat of state enforcement may (subject to local orders) allow Plaintiffs to enter

their establishment without a mask, it is too speculative to conclude this would


18
        While Plaintiffs point to the DOH’s “snitch line” that enables citizens to report non-
compliance with the Mask Mandate, (Doc. 18 at 17–18), this “complaint portal” is intended for
Pennsylvanians to “file a complaint related to a business regarding . . . [the] mitigation orders,
[and] not just the masking order,” (Tr. 7:15–24) (emphasis added). The portal was not intended
for the reporting of an individual person who does not comply with the Mask Mandate. (Tr. 8:3–
5).
19
        Plaintiffs do not explicitly allege that they intend to enter businesses without wearing a
mask. Indeed, even in the absence of a mandate, a person might nonetheless feel the need to
wear a mask in public, whether it be for their own health or safety, to avoid unwanted attention
(or even potential harassment) from others, or simply because they recognize that it might make
the people in their presence more comfortable. Plaintiffs may harbor doubts as to the efficacy of
universal face coverings during the COVID-19 crisis, (Doc. 18 at 18), but even mask-skeptics
may see the social value of wearing one in public. In other words, Plaintiffs’ skepticism and
their desire to have a choice whether or not they wear a mask do not necessarily constitute
allegations that they intend to enter public spaces and interact with other people without wearing
a face covering.
                                                40
       Case 1:20-cv-01601-JEJ Document 34 Filed 12/11/20 Page 41 of 46




actually happen, again considering that we are still in the pandemic’s throes. In

short, Plaintiffs have not shown that they face a credible threat of enforcement by

these Defendants, and so they have not established Article III standing to warrant

the desired injunction.

             iii.   Other District Courts Have Reached the Same Result

      Our conclusion—that Plaintiffs’ two theories of injury-in-fact are not

sufficient to establish the requisite standing to get an injunction prohibiting

enforcement of the Mask Mandate—is bolstered by reference to the three other

District Courts nationwide that have reached similar outcomes. In Bechade v.

Baker, No. 20-11122, 2020 WL 5665554 (D. Mass. Sept. 23, 2020), a plaintiff

challenged a Massachusetts state-wide face covering order on three federal law

grounds: that the mandate violated her Fourteenth Amendment right to privacy, her

Fourteenth Amendment right to decline unwanted medical treatment, and that it

violated the First Amendment because the order had the effect of abridging speech

by suppressing facial expression. Bechade, 2020 WL 5665554, at *2. The court

held that the plaintiff failed to allege “that she has personally been forced to wear a

mask or to require her employees to wear a mask on any occasion,” meaning that

she had failed to establish “that she suffered any concrete and particularized injury

with respect to the mask requirement “ Id. (emphasis in original). The court also

noted that to the extent plaintiff was injured by the threat of enforcement (a fine for

                                          41
       Case 1:20-cv-01601-JEJ Document 34 Filed 12/11/20 Page 42 of 46




noncompliance), this harm was likewise “insufficient to establish standing,” as

“[e]very citizen of Massachusetts faces this same general threat of enforcement,”

and the plaintiff failed “to plead any individual desire or intention to violate the

mask requirement which might distinguish her from other residents.” Id. at *3.

The plaintiff therefore had neither successfully established that the threat of

enforcement was concrete and particularized to her, nor that her harm was actual or

imminent. Id.

      In Shelton v. City of Springfield, No. 6:20-cv-03258, 2020 WL 6323935

(W.D. Mo. Oct. 28, 2020), a woman claimed that a city’s mask order impeded her

right to worship and her right to privacy, even though she was exempted from the

mandate due to a medical condition. Shelton, 2020 WL 6323935, at *2. Despite

her exemption, the plaintiff claimed she was injured by the order due to her fears

of a fine for failure to comply with the order, because “she cannot enjoy life with

this government interference,” and because she feared harassment from other

citizens. Id. The court rejected her claims, finding that she lacked standing to

challenge the ordinance. Id. at *3. Specifically, the court held that the plaintiff’s

alleged fear of harassment from others or from certain business establishments that

might not accept her stated exemption was a hypothetical harm and not an actual

injury that plaintiff had sustained—but even if it did constitute a concrete injury, it

would not be traceable to the city-defendants. Id. at *4.

                                           42
       Case 1:20-cv-01601-JEJ Document 34 Filed 12/11/20 Page 43 of 46




      And in Cangelosi v. Edwards, No. 20-cv-1991, 2020 WL 6449111 (E.D. La.

Nov. 3, 2020), a plaintiff who challenged a statewide mask order in Louisiana also

lost on standing grounds. The court focused on the traceability and redressability

requirements—specifically, because the mask order could only be enforced against

private businesses, and because a private business could refuse service to any

person for any non-discriminatory reason, “[t]he proposition that an injunction

against the Governor would relieve the plaintiff of having to wear a face covering

in order to enter certain businesses is highly speculative.” Cangelosi, 2020 WL

6449111, at *4. The court observed that “while Plaintiff may question the efficacy

of face coverings in preventing the spread of COVID-19, the owners of private

businesses may not feel the same way. With or without the Mask EP being in

effect, those business owners might very well require a face covering before

entering their premises both for the protection of their employees and for the

protection of their other patrons who might otherwise be disinclined to enter the

premises if a face covering is not required.” Id.

      Though those cases may differ factually from Plaintiffs’ claims in this

action, the underlying logic espoused by our three colleagues applies with

persuasive force: Article III courts can only adjudicate live “cases” and

“controversies”—disputes that can be “appropriately resolved through the judicial

process” as opposed to the political or legislative spheres. Lujan, 504 U.S. at 560.

                                         43
        Case 1:20-cv-01601-JEJ Document 34 Filed 12/11/20 Page 44 of 46




Because Plaintiffs do not have standing to challenge the Mask Mandate, we must

deny the Motion.20



20
         Even if Plaintiffs had standing to seek an injunction prohibiting Defendants from
operating the Contact Tracing Program and enforcing the Mask Mandate, they have not
established a likelihood of success on the merits of their claims. The framework of our merits
analysis would generally be defined by Jacobson v. Massachusetts, 197 U.S. 11 (1905). There,
the Supreme Court rejected a substantive due process challenge to a mandatory vaccination law,
holding that the state could “protect itself against an epidemic of disease which threatens the
safety of its members.” Jacobson, 197 U.S. at 27. The overwhelming majority of federal courts
that have adjudicated constitutional challenges to COVID-19 mitigation efforts have utilized a
two-part test based on Jacobson’s text—a plaintiff must show that the challenged order either (1)
has “no real or substantial relation” to protecting public health, or (2) that it is “beyond all
question, a plain, palpable invasion of rights secured by the fundamental law.” Id. at 31; see,
e.g., In re Abbott, 954 F.3d 772, 784 (5th Cir. 2020) (“The bottom line is this: when faced with a
society-threatening epidemic, a state may implement emergency measures that curtail
constitutional rights so long as the measures have at least some ‘real or substantial relation’ to
the public health crisis and are not ‘beyond all question, a plain, palpable invasion of rights
secured by the fundamental law.’”) (quoting Jacobson, 197 U.S. at 31); Illinois Republican Party
v. Pritzker, 973 F.3d 760, 763 (7th Cir. 2020) (“At least at this stage of the pandemic, Jacobson
takes off the table any general challenge to EO43 based on the Fourteenth Amendment's
protection of liberty.”); In re Rutledge, 956 F.3d 1018, 1028 (8th Cir. 2020) (“[W]e find that the
district court's failure to apply the Jacobson framework produced a patently erroneous result.”);
AJE Enterprise LLC v. Justice, No. 1:20-CV-229, 2020 WL 6940381, at *2, *5 (N.D. W. Va.
Oct. 27, 2020) (“[T]he vast majority of courts have looked to Jacobson in their analysis of
various pandemic responses. . . . Based upon the teachings of Jacobson, this Court will apply the
rational basis standard in evaluating the orders in question[,] [but even if] Jacobson [was] not the
controlling precedent, this Court would be compelled to continue to apply the rational basis
standard.”) (collecting cases); Antietam Battlefield KOA v. Hogan, No. CV CCB-20-1130, 2020
WL 6777590, at *2 (D. Md. Nov. 18, 2020) (collecting cases).

       As applied here, both the Contact Tracing Program and the Mask Mandate have a real
and substantial relation to public health, and neither shocks the conscience. They are, at worst,
minor and fleeting inconveniences, especially when compared to the widespread infectiousness
and death that Defendants credibly seek to avoid through these two orders.

        But even if we declined to displace ordinary tiers of scrutiny for this Jacobson-derived
deference to governmental action during public heath emergencies, we are confident that
Plaintiffs would still not succeed on the merits of their claims. Aside from hurdling rational
basis or strict scrutiny review, Plaintiffs would also have needed to convince us that the balance
of equities weighs in their favor and that an inunction would be in the public interest. See
Winter, 555 U.S. at 20. That they have not done. As we previously concluded in Benner v. Wolf,
461 F. Supp. 3d 154, 167–68 (M.D. Pa. 2020), Plaintiffs’ injuries do not “outweigh the grave
                                                44
         Case 1:20-cv-01601-JEJ Document 34 Filed 12/11/20 Page 45 of 46




   IV.     CONCLUSION

       Nearly nine months, and quickly approaching a full year, into this global

pandemic, we are all fatigued. We have not been able to hug our loved ones,

attend school or work in-person, or frequent our favorite restaurants and local

businesses. All of our lives have changed drastically, and, indeed, many of us are

weary of continued mitigation efforts. But our Constitution does not permit us to

consider such frustrations without concrete, particularized, and non-hypothetical

allegations that are capable of full resolution by this court. The present lawsuit

expresses real and significant constitutional concerns—which we do not take

lightly. As an Article III court, we have an obligation to tackle justiciable

constitutional violations head-on, including during proclaimed emergencies. But

some legal actions, no matter how well-intended and no matter how passionately

litigated, cannot be adjudged by a court of limited jurisdiction. This is one of those

cases. Because Plaintiffs have not suffered an injury sufficient to warrant judicial

review, we must deny the Motion.




harms that could result to all Pennsylvanians from a widespread COVID-19 outbreak.” Benner,
461 F.Supp.3d at 167–68. Especially considering that the number of cases, hospitalizations, and
deaths are climbing, we would again decline to “micromanage public policy in the midst of a
pandemic.” Id. at 168.
                                              45
      Case 1:20-cv-01601-JEJ Document 34 Filed 12/11/20 Page 46 of 46




NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

  1. Plaintiffs’ Motion for Preliminary Injunction, (Doc. 17), is DENIED.

  2. Plaintiffs’ Motion for Leave to File Notice of Supplemental Authority, (Doc.

     32), is DENIED AS MOOT.

                                                 s/ John E. Jones III
                                                 John E. Jones III, Chief Judge
                                                 United States District Court
                                                 Middle District of Pennsylvania




                                      46
